t c memo united_states tax_court jean-remy facq and jennifer huff-facq petitioners v commissioner of internal revenue respondent docket no filed date don paul badgley and brian gary isaacson for petitioners kirk m paxson and william c schmidt for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal income taxes and determined that petitioners were liable for a dollar_figure accuracy-related_penalty under sec_6662 a for we are asked to 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2respondent also determined a dollar_figure deficiency and continued decide after concessions whether petitioners received income in when petitioner jean-remy facq4 mr facq exercised his stock_options through a margin_account and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for we hold that petitioners received income in when mr facq exercised his stock_options but petitioners are not liable for the accuracy-related_penalty for findings_of_fact the parties agree that there is no genuine issue of material fact regarding the stock_option income issue and that decision may be made as a matter of law the facts regarding the accuracy-related_penalty have been fully stipulated pursuant to rule the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in kirkland washington at the time they filed the petition continued determined that petitioners were liable for a dollar_figure accuracy-related_penalty for the parties have resolved all issues relating to in a stipulation of settled issues and we shall not consider this year further 3petitioners have conceded certain arguments petitioners made in their petition with respect to the taxability of the transaction at issue in this case 4petitioner jennifer huff-facq mrs facq is a petitioner in this case because she filed a joint income_tax return with her husband jean-remy facq for 5this case was originally before the court on the parties’ motions for partial summary_judgment as to the stock_option income issue at the hearing on the parties’ motions the parties informed the court that the accuracy-related_penalty portion of this case could be fully stipulated for decision mr facq’s employment mr facq is a skilled software designer after working at microsoft in the msn department for about years he decided to leave when microsoft canceled a project in which he had devoted significant time during the mid-1990s he began to talk to other employees at microsoft to see whether other opportunities were available a friend introduced him to naveen jain mr jain another microsoft employee who was planning to leave microsoft to start a new internet business with an idea he had mr facq was interested in the idea and decided to depart microsoft and join mr jain’s new internet and mobile technologies venture infospace in date mr facq and mr jain were the two initial founding employees of infospace mr facq was responsible for the technical aspects of infospace mr facq created developed maintained and modified the software and technology infospace used to generate revenues for example mr facq developed and wrote the web server ad server and user manager service programs mr jain on the other hand handled the administrative side of the business mr jain served as president and administrative head of infospace allowing mr facq to focus on the technical aspects required to make infospace successful mr facq’s roles included chief technical officer senior software design engineer and chief systems architect the options mr facq initially accepted a salary of dollar_figure per year from infospace in exchange for mr facq’s agreement to work for a relatively modest base salary infospace also granted mr facq options to purchase stock in infospace infospace first gave mr facq options to purchase big_number shares of infospace stock for dollar_figure per share infospace increased this offer in date and granted mr facq options to purchase big_number shares of stock for dollar_figure per share these options vested over a 4-year period and were exercisable in full after date if mr facq continued to work at infospace these options were granted pursuant to a nonqualified_stock_option agreement which mr facq signed in mrs facq also signed a consent of spouse in infospace debuted its stock to the public in an initial_public_offering ipo on date infospace employees including mr facq could not exercise their options for the first months after the ipo mr facq and the other option holder employees watched the value of the stock climb slowly counter to their expectations that the stock would rapidly rise in anticipation of the stock’s value increasing mr facq prepared to exercise his options he signed a margin_account agreement with hambrecht and quist in date this agreement enabled mr facq to borrow money to exercise his infospace options he could use the loan proceeds to pay the exercise price and the amount required to be withheld in taxes mr facq’s margin_account was secured_by the shares he would receive to be held in the margin_account if the value of the shares in the margin_account decreased below a certain level hambrecht and quist was authorized pursuant to the margin loan agreement and nasd and sec rules to sell the shares to repay the amount mr facq owed mr facq was personally liable for repayment of any shortfall in mr facq used his hambrecht and quist account on several occasions to borrow money to exercise the options mr facq’s purchases in are shown in the table below which also indicates the exercise prices and the amount of withholding taxes for each purchase funded through the margin_account purchase date date date date date date date shares purchased big_number big_number big_number big_number big_number big_number exercise price dollar_figure big_number tax withholding dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- market_value of shares dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 6the number of shares mr facq purchased is not consistent with the initial number of shares infospace granted mr facq because stock splits occurred between the grant of the options and when mr facq exercised them mr facq used his margin_account not only to borrow the funds necessary to exercise his options but also to fund the payments of withholding taxes he also used the margin_account to borrow money to purchase other items in and for example he purchased a dodge viper a 53-foot boat a ferrari f50 a lamborghini diablo a condominium in whistler british columbia canada a house in france for his parents and a house in woodinville washington mr facq had title to his infospace shares subject_to the interest of hambrecht and quist securing the repayment of his loans mr facq had the right to vote the shares to receive dividends with respect to the shares and to pledge the shares as collateral mr facq generally kept the shares in his margin_account and did not sell them immediately to pay the amount he owed to hambrecht and quist he was confident in the success of the business he helped create and anticipated that the stock would continue to appreciate like many other internet stocks of the time unfortunately the value of the stock declined significantly in mid-2000 as the value of the stock declined hambrecht and quist issued mr facq numerous margin calls on his account in july and date mr facq had to either deposit funds in the account or hambrecht and quist would sell some of the infospace stock to cover the outstanding debts mr facq accepted a dollar_figure million loan from mr jain and a dollar_figure million loan from infospace to pay down the margin debt he owed to hambrecht and quist and help resolve his precarious financial situation the loans from mr jain and infospace were secured_by mr facq’s options and in the case of the loan from mr jain mr facq’s infospace shares despite all the margin calls mr facq continued to purchase items using the account because the margin_account lacked sufficient assets mr facq had to accept a dollar_figure million loan from mr jain to satisfy a contract he made to purchase a home on mercer island washington mr facq also wanted to keep his shares in infospace in case the stock rebounded he tried to borrow from infospace to pay down the margin loans so that the shares in his margin_account would not be sold to satisfy his debt this was to no avail however mr facq transferred his account to salomon smith barney in date in salomon smith barney was forced to sell all the shares of infospace that mr facq owned to meet the margin requirements petitioners’ return petitioners timely filed their federal_income_tax return for petitioners reported dollar_figure of income for the year and tax due of dollar_figure while the w-2 wage and tax statement from infospace reported that mr facq received dollar_figure of income in petitioners attached a form_8275 disclosure statement to their return that cited sec_1_83-3 income_tax regs to explain the approximate dollar_figure million difference between the amount of gross_income shown on the w-2 versus the amount petitioners reported on their return the disclosure statement stated that mr facq’s exercise of his options was not taxable because the shares he received were subject_to a substantial_risk_of_forfeiture and nontransferable petitioners cited sec_1_83-3 income_tax regs and argued that the shares were subject_to restrictions on transfer due to pooling of interest accounting rules petitioners have since conceded that no pooling restrictions applied that made mr facq’s shares subject_to a substantial_risk_of_forfeiture and nontransferable when he received them in mr facq is not educated in the tax laws of the united_states and is not a lawyer or an accountant he relied on his accountants sweeny conrad and his tax attorneys chicoine hallett to prepare the return for and the accompanying disclosure statement respondent examined petitioners’ return for and issued petitioner a notice_of_deficiency deficiency_notice dated date respondent determined in the deficiency_notice that petitioners should have included in income the spread between the fair_market_value of the shares and the exercise price for the shares pursuant to sec_83 respondent accordingly determined that dollar_figure was the correct_tax liability giving rise to a dollar_figure million deficiency respondent also determined that petitioners were liable for the accuracy- related penalty petitioners timely filed a petition for review with this court opinion i receipt of income on exercise of option we are asked to decide whether petitioners received income when mr facq exercised his options through a margin_account in petitioners argue that exercising an option through a margin_account is properly treated as the grant of another option to buy the shares and that petitioners were thus not taxable when mr facq exercised his options instead petitioners were subject_to tax when the shares were sold to pay the margin debt petitioners’ arguments are virtually identical to those decided in this court three district courts and the court of federal claims see hilen v commissioner tcmemo_2005_226 appeal docketed no 9th cir date 70_fedclaims_87 359_fsupp2d_1129 w d wash appeal docketed no 9th cir date 363_fsupp2d_1288 w d wash appeal docketed no 9th cir date 345_fsupp2d_1046 n d cal appeal docketed no 9th cir date respondent argues that the exception treating the exercise of an option as the grant of another option does not apply and that the income was properly reported when mr facq exercised his options rather than when the shares were sold to pay off the margin debt we agree with respondent and with the holdings in the other cases we begin with the general_rule of taxability of options to best understand petitioners’ arguments a general framework when an employee receives a nonstatutory stock option7 that does not have a readily_ascertainable_fair_market_value the employee is not taxed on the receipt of the option at that time although it is part of his or her compensation sec_83 instead the employee is generally taxed when he or she exercises the option and receives shares if the shares have been transferred to and are substantially_vested in the employee sec_83 117_tc_237 affd 65_fedappx_508 5th cir hilen v commissioner supra sec_1_83-3 income_tax regs the taxpayer must recognize income in the amount that the fair_market_value of the shares he or she receives exceeds the exercise price that he or she pays sec_83 for the taxpayer to be taxed at the time he or she exercises the option and receives the shares the shares must be transferred to and substantially_vested in the employee sec_1_83-3 income_tax regs a transfer to the employee occurs when the employee acquires a beneficial_ownership interest in the property miller v united_states supra pincite sec_1 a income_tax regs the shares are substantially_vested in 7statutory stock_options are compensatory options that meet certain criteria and are treated differently under the code see sec_422 stock_options that do not meet the requirements of statutory_stock_options are nonstatutory stock_options the employee when the shares are either transferable or not subject_to a substantial_risk_of_forfeiture miller v united_states supra sec_1_83-3 income_tax regs the shares are subject_to a substantial_risk_of_forfeiture when the owner’s rights to their full enjoyment are conditioned upon the future performance of substantial services by any individual sec_83 miller v united_states supra sec_1_83-3 income_tax regs whether a risk of forfeiture is substantial depends on the facts and circumstances sec_1 c income_tax regs the shares are transferable only if a transferee’s rights in the property are not subject_to a substantial_risk_of_forfeiture sec_83 sec_1_83-3 income_tax regs property is transferable if the person receiving the property can sell assign and pledge his or her interest in the property to any person other than the transferor and if the transferee is not required to give up the property in the event a substantial_risk_of_forfeiture materializes sec_1_83-3 income_tax regs b application of framework to mr facq’s options mr facq received nonstatutory stock_options in and was not taxed then we must consider whether instead petitioners are taxed when mr facq exercised his options and received infospace shares in 8there is no longer a dispute whether the infospace shares were substantially_vested in mr facq when he exercised them in petitioners alleged in their petition that the shares were subject_to a substantial_risk_of_forfeiture and nontransferable continued the parties dispute whether there was a transfer of the shares to mr facq when mr facq exercised his options mr facq acquired beneficial_ownership of the shares when he exercised his options in he obtained legal_title to the shares he was entitled to receive dividends vote the shares and pledge the shares as collateral mr facq’s rights were subject only to hambrecht and quist’s interest as the margin_account provider see sec_1_83-3 income_tax regs without considering any exceptions the shares would be treated as transferred and thus taxable to mr facq under the general_rule when he exercised his options because he acquired beneficial_ownership of the infospace shares see miller v united_states supra pincite accordingly the shares would be taxable when mr facq exercised his options in petitioners argue however that we should not treat the shares as transferred to mr facq because an exception to this general_rule applies if petitioners are correct that the exception applies there would be no transfer and mr facq would not be subject_to tax in see sec_83 continued because the shares were subject_to transfer restrictions under the pooling of interest accounting rules but have since conceded this issue petitioners also alleged in their petition that the shares were subject_to a substantial_risk_of_forfeiture and nontransferable because mr facq was subject_to liability under sec b of the securities exchange act of but they have conceded this as well see sec_83 petitioners raise no other arguments that the shares were not substantially_vested in mr facq in c exception treating certain transfers as the grant of an option an exception to the general_rule treats certain exercises of options and receipts of shares as the grant of another option instead of a transfer of shares sec_1_83-3 income_tax regs the exception treats the transaction as another option where the amount_paid for the exercise is a debt secured_by the shares on which there is no personal liability id whether a transaction is viewed in substance as the grant of an option rather than a transfer depends on the facts and circumstances id this analysis includes factors such as the type of property involved the extent to which the risk the property will decline in value has been transferred and the likelihood that the purchase_price will be paid id petitioners argue that their situation is the same as that described in sec_1_83-3 example income_tax regs example where an employee pays his or her employer for shares by giving the employer a note for the purchase_price on which the employee has no personal liability see sec_1 a example income_tax regs petitioners contend that because the employee in example is treated as having received an option petitioners should also be treated as having received an option petitioners argue the key factor to be considered is whether an employee has capital at risk if the employee has no capital at risk they argue the transaction is in substance the grant of an option regardless of whether the debt is to the employer or to a margin_account provider according to petitioners congress intended to deny capital_gains treatment to those who do not make any capital_investment in their options see palahnuk v united_states fed cl pincite in keeping with their argument petitioners note that mr facq exercised his options using a loan from hambrecht and quist and therefore mr facq had no capital at risk accordingly petitioners argue no transfer occurred until hambrecht and quist sold the stock to satisfy the margin calls on mr facq’s account we disagree with petitioners’ position example 2's focus is on what the employer transferred or received in exchange not on what the employee has at risk palahnuk v united_states supra example describes an alternative method of providing an employee an option to purchase property palahnuk v united_states supra sec_1_83-3 example income_tax regs rather than grant the employee an option the employer makes stock available to the employee in exchange for a note sec_1_83-3 example income_tax regs although the transaction is referred to as a sale in reality the employee has received an option id the employee may acquire the stock later if the employee chooses by paying the note palahnuk v commissioner supra sec_1_83-3 example income_tax regs 9in fact options with a readily_ascertainable_fair_market_value are taxed at the time of grant when the employee has no capital at risk sec_83 70_fedclaims_87 petitioners ignore a key feature of example there it is not certain whether the employee will pay the debt to the employer ie exercise the employee’s option to purchase the stock palahnuk v united_states supra unlike example it was certain when mr facq exercised his options that infospace would receive the cash in full satisfaction of the exercise price mr facq borrowed money from hambrecht and quist not infospace to exercise his options if he failed to pay the loan the shares would be and eventually were forfeited to the margin_account provider who would sell the shares mr facq’s shares in infospace would not go back to infospace regardless of what mr facq did see palahnuk v united_states supra the transaction at issue in this case is therefore not similar to the transaction described in example see hilen v commissioner tcmemo_2005_226 palahnuk v united_states supra sec_1 a example income_tax regs moreover the transaction at issue here is not in substance the same as a grant of an option see hilen v commissioner supra sec_1_83-3 income_tax regs as noted previously we as well as three district courts and the court of federal claims have since found that the purchase of stock with third- party margin debt under similar circumstances is not in substance the same as the grant of an option hilen v commissioner supra palahnuk v united_states supra 359_fsupp2d_1129 w d wash 363_fsupp2d_1288 w d wash miller v united_states f_supp 2d pincite in particular the district_court for the western district of washington decided this same issue with respect to mr facq’s refund action for facq v united_states supra we agree with the analyses of the three factors10 and the holdings in these opinions and find that mr facq’s transaction was not in substance the same as the grant of an option we now analyze the three factors first the type of property involved is publicly traded shares of stock mr facq had title to the shares subject_to the interest of hambrecht and quist because the shares were in the margin_account and had the right to receive dividends to vote the shares and to pledge the shares in fact mr facq did pledge the shares to hambrecht and quist as collateral for the margin loans this factor weighs against finding that the transaction is in substance similar to the grant of an option see hilen v commissioner supra palahnuk v united_states supra miller v united_states supra pincite1 we next consider whether the risk that the property will decline in value has been transferred sec_1_83-3 income_tax regs petitioners argue that we should concentrate on whether mr facq was personally liable for the margin loans they argue that he was not because hambrecht and quist required 10the factors to be considered include the type of property involved the extent to which the risk that the property will decline in value has been transferred and the likelihood the purchase_price will be paid sec_1_83-3 income_tax regs mr facq to keep a certain value in the margin_account and if the value of the shares declined below that specified value mr facq would have to deposit additional assets or the shares would be solddollar_figure we disagree with petitioner’s interpretation of the risk_transfer factor the proper inquiry is not whether the taxpayer was personally liable but whether the risk of a decline in value of the shares was transferred from the employer palahnuk v united_states fed cl pincite when infospace transferred the shares it no longer bore the risk of a decline in value either hambrecht and quist or mr facq bore that risk we need not determine whether it was hambrecht and quist or mr facq either way infospace no longer had the riskdollar_figure palahnuk v united_states supra facq v united_states supra accordingly this factor weighs against finding that the substance of the transaction was the same as the grant of an option palahnuk v united_states supra 11petitioners also encourage us to consider sec_465 in determining whether mr facq was personally liable to hambrecht and quist for the margin loan we decline to consider sec_465 in this context because that section pertains to deductions 363_fsupp2d_1288 w d wa 359_fsupp2d_1129 w d wa 345_fsupp2d_1046 n d cal 12we note that mr facq did bear some risk that the value of the infospace shares would decline if the balance in his margin_account declined mr facq would have to take steps to retain his shares he would have to deposit additional assets or the stock would be sold these facts indicate that mr facq bore some risk that the value of the stock would decline see hilen v commissioner tcmemo_2005_226 facq v united_states supra miller v united_states supra we finally consider the likelihood the purchase_price will be paid sec_1_83-3 income_tax regs this factor examines whether the purchase_price for the property is paid not whether the indebtedness incurred to pay the purchase_price will be paid hilen v commissioner supra facq v united_states supra miller v united_states supra infospace received the exercise price of the shares plus amounts from mr facq’s margin_account to fund the tax withholding payments when mr facq exercised his options accordingly this factor also weighs against finding that the substance of the transaction was the same as the grant of an option hilen v commissioner supra in summary the facts and circumstances including the three specified factors indicate that in substance mr facq’s use of his margin_account to exercise his options to buy infospace stock was not the same as the grant of an option see hilen v commissioner supra palahnuk v united_states supra facq v united_states supra miller v united_states supra we therefore find that a transfer of stock occurred under sec_83 when mr facq exercised his stock_options in and that the exception treating some transfers as grants of options does not apply to this case we accordingly sustain respondent’s determination that mr facq received income in when he exercised his options we next consider whether petitioners are liable for the accuracy-related_penalty ii accuracy-related_penalty respondent determined that petitioners are liable for the accuracy-related_penalty due to negligence or disregard of rules and regulationsdollar_figure see sec_6662 respondent alternatively determined that petitioners were liable for the accuracy-related_penalty because they substantially understated their taxdollar_figure see sec_6662 we note that this is the first time the commissioner is asserting the penalty in cases involving stock purchased through a margin_account hilen v commissioner tcmemo_2005_226 363_fsupp2d_1288 w d wash 345_fsupp2d_1046 n d cal palahnuk v united_states supra while respondent bears the initial burden of production as to the accuracy-related_penalty and must come forward with sufficient evidence that it is appropriate to impose the penalty the taxpayer bears the burden_of_proof as to any exception to the accuracy-related_penalty see sec_7491 rule a 116_tc_438 one such 13negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the same circumstances 85_tc_934 disregard is characterized as any careless reckless or intentional disregard sec_6662 sec_1_6662-3 and income_tax regs 14there is a substantial_understatement of tax if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or dollar_figure sec_6662 b and d a sec_1_6662-4 and b income_tax regs exception to the accuracy-related_penalty applies to any portion of an underpayment if the taxpayer can prove that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional sec_1_6664-4 income_tax regs when a taxpayer selects a competent tax adviser and supplies him or her with all relevant information it is consistent with ordinary business care and prudence to rely upon the adviser’s professional judgment as to the taxpayer’s tax obligations 469_us_241 moreover a taxpayer who seeks the advice of an adviser does not have to challenge the adviser’s conclusions seek a second opinion or try to check the advice by reviewing the tax code himself or herself id mr facq knew he was not educated in united_states tax law and decided to seek professional assistance in preparing petitioners’ returns he retained tax attorneys chicoine hallett and accountants sweeny conrad and relied upon them to accurately and properly prepare a return for we find nothing in the record to indicate that it was unreasonable for mr facq to accept the advice of his advisers and not to seek a second opinion see id such a requirement would nullify the purpose of seeking the advice of an expert in the first place furthermore the cases on whether a taxpayer realized gain on the stock purchased with third-party margin debt had yet to be litigated at the time petitioners filed the return for there was therefore no definitive authority to guide petitioners on whether they could exclude approximately dollar_figure million of gain from stock acquired with third-party margin debt because the issue at the time they filed their return was novel we find that petitioners had reasonable_cause and acted in good_faith in excluding the gain when they filed their return see 123_tc_144 declining to impose a penalty involving issue of first impression and the interrelationship between complex tax and bankruptcy laws we do not find subsequent adverse caselaw to be relevant in considering whether petitioners had reasonable_cause and acted in good_faith with respect to the understatement when they filed their returndollar_figure we find therefore that petitioners have carried their burden that they had reasonable_cause and acted in good_faith to 15the mere fact that we held against petitioners on the substantive issue does not in and of itself require holding for respondent on the penalty see 103_tc_711 indeed we have specifically refused to impose a penalty where it appeared that the issue was one not previously considered by the court and the statutory language was not entirely clear exclude the gain of approximately dollar_figure million at the time they filed their returndollar_figure conclusion after careful consideration of the facts and circumstances of this case we sustain respondent’s deficiency determination but find that petitioners are not liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing an order and decision will be entered for respondent as to the deficiency but for petitioners as to the penalty 16petitioners also urged us to conclude that the penalty portion of the deficiency_notice was null and void because respondent automatically asserted the accuracy-related_penalty without first considering whether any exceptions applied petitioners therefore are essentially asking us to peer behind the deficiency_notice which we generally do not do and will not do in this case see 814_f2d_1363 9th cir revg 81_tc_855 edwards v commissioner tcmemo_2002_169 affd on unrelated issue 119_fedappx_293 d c cir corcoran v commissioner tcmemo_2002_18 and cases cited therein affd 54_fedappx_254 9th cir specifically petitioners’ reliance on scar is misplaced scar explicitly states that the commissioner need not explain how the determinations were made this court and the court_of_appeals for the ninth circuit have limited the invalidation of a deficiency_notice under scar to circumstances where the deficiency_notice reveals on its face that the commissioner failed to make a determination see 875_f2d_1396 9th cir 90_tc_110 edwards v commissioner supra
